United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                      August 3, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                              _________________________                                  Clerk

                                    No. 03 - 60920
                                   SUMMARY CALENDAR
                              _________________________

AKLIL GETACHEW, also known as Michael Fisseha,

                      Petitioner,

       v.

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                      Respondent.

_________________________________________________________________
_____________

              Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77-520-986
_________________________________________________________________
_____________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit
Judges.

REYNALDO G. GARZA, Circuit Judge:1

       In this appeal, we review the Board of Immigration Appeals’

(hereinafter, “BIA”) decision denying Aklil Getachew’s

application for asylum, withholding of removal, and protection

under the Convention Against Torture.

       While the BIA found that Getachew had suffered past


       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                               -1-
persecution under the Ethiopian government because of his

political opinion and his Eritrean heritage, the BIA held that

evidence of changed country conditions rebutted the presumption

that Getachew had a well-founded fear of future persecution.

Getachew disagrees and argues that the presumption of a well-

founded fear of persecution was not rebutted.

     We review the BIA’s factual findings for substantial

evidence and conclusions of law de novo.     See Lopez-Gomez v.

Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).    The BIA

appropriately based its decision that changed country conditions

rebutted the presumption that Getachew had a well-founded fear of

future persecution on a United States State Department Report.

See Rojas v. I.N.S., 937 F.2d 186, 190 n.1 (5th Cir. 1991).       The

report indicates that the Ethiopian government is no longer

forcibly deporting Eritreans or Ethiopians with Eritrean

heritage.   In addition to the State Department report, the BIA

noted that members of Getachew’s family currently live in

Ethiopia without fear of persecution.   Thus, the BIA’s decision

is supported by substantial evidence, and the evidence in the

record does not compel a contrary conclusion.     See Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).

     Getachew next argues that the BIA should have granted asylum

based on the severity of his past persecution alone.      We find,

however, that the BIA’s decision to deny discretionary asylum was


                                -2-
not manifestly contrary to law or an abuse of discretion.     See

Rojas, 937 F.2d at 188.

     Getachew has also abandoned the issue of denial of his

application for withholding of removal by failing to address it

in his petition for review.     See Calderon-Ontiveros v. I.N.S.,

809 F.2d 1050, 1052 (5th Cir. 1986).

     Finally, we lack jurisdiction to review Getachew’s claim

under the Convention Against Torture because Getachew has failed

to exhaust his administrative remedies with respect to this

claim.    See Wang v. Aschcroft, 260 F.3d 448, 452-53 (5th Cir.

2001); 8 U.S.C. § 1252(d)(1).

     For the foregoing reasons, Getachew’s petition for review is

DENIED.




                                  -3-